Citation Nr: 1726335	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 1970 to March 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that a cervical spine disability was incurred in active service; any current cervical spine disability is not etiologically related to military service.

2.  The preponderance of the evidence weighs against a finding that a lumbar spine disability was incurred in active service; any current lumbar spine disability, to include arthritis, was not present until more than one year after separation from active service and is not etiologically related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Arthritis is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

The Veteran asserts that he has lumbar and cervical spine disabilities related to active service.  He specifically contends that he began having back pain in service due to strenuous work.  

With regard to a cervical spine disability, the Board finds the preponderance of the evidence against a finding that a disorder was incurred in active service.  Service treatment records (STRs) reflect no cervical spine abnormalities or complaints of a neck disorder in a January 1973 separation examination or report of medical history.  In his May 2009 claim for benefits, the Veteran stated that his neck disability began in 2006.  Treatment records show the Veteran first sought treatment for right arm pain in 2005, which was noted to resolve in 2006, and reported a few year history of neck pain and hand numbness in April 2009 that was diagnosed as cervical myelopathy and myelomalacia.  Cervical disc extrusion, spinal stenosis, and radiculopathy were first demonstrated in a January 2010 VA treatment record.  

As such, the probative evidence of record establishes that the Veteran did not have a cervical spine disorder in service and there is no competent evidence of a nexus between a cervical spine disorder and service.  Rather, the evidence demonstrates onset of symptoms as early as 2005 and he has not alleged that he was diagnosed or treated for a cervical spine disorder in service.  The Board acknowledges the Veteran may sincerely believe that he has a cervical spine disability related to service; however, there is no indication that he has the training or experience required to render a competent opinion linking the disorders to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

With regard to a lumbar spine disability, the Board further finds the preponderance of the evidence against a finding that the Veteran's lumbar spine disorders present during the period of the claim, to include arthritis, was incurred in active service or within one year of separation from service.  A May 1971 STR noted pain to the lower right side of the back assessed as a muscle contusion, no spine abnormalities were noted on a January 1973 separation examination, and the Veteran reported no recurrent back pain in the January 1973 report of medical history.  The Veteran reported lumbar back pain in an April 2009 VA treatment record that was assessed as axial low back pain, possibly lumbar arthritis.  Lumbar spine arthritis was first demonstrated in a February 2010 imaging report.

As such, the probative evidence of record establishes that the Veteran's lumbar spine arthritis was not present in service or within one year of separation from service.  Rather, the evidence demonstrates that lumbar arthritis began around 2010.  Moreover, the Veteran has not alleged that he was diagnosed or treated for lumbar spine arthritis in service or within one year after his March 1973 discharge from service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338. 

Further, there is no competent evidence of a nexus between the Veteran's lumbar spine disorders and his military service.  

The February 2010 examination and medical opinion determined that the Veteran's post-service back diagnoses were less likely as not related to his active service, and the Board finds this opinion to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  The examiner is a VA physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file and pertinent medical history and provides a persuasive rationale that the Veteran's back disability was not etiologically related to military service, to include a 1971 muscle contusion because the 1971 problem was acute.  The examiner explained that the in-service back complaints were not chronic because no recurrent or chronic back problems were noted at separation and there was no medical evidence of continuity of care until 2009.  

The examiner's opinion is consistent with the other evidence of record, to include post-service treatment records indicating the Veteran first sought treatment for symptoms of back pain in 2009.  Moreover, the Veteran and his wife's lay statements are not in conflict with the VA examiner's findings and opinion.  In a February 2011 letter, the Veteran's wife reported observing an increase in the Veteran's back pain for the past ten years that increasingly affected his daily activities.  As noted above, the February 2010 examiner supported the medical opinion on a finding that there was no continuity in care since the Veteran's separation from active service and, at most, the wife's statement reflects symptoms of back pain many years post-service.  

The Board finds the VA examiner's opinion to be the most probative evidence of record and that it is supported by other evidence of record.  Although the Veteran reported back pain since service due to strenuous activities and may sincerely believe that he has a back disorder related to service, there is no indication that he has the training or experience required to render a competent opinion diagnosing the disorders or linking the disorders to service.  See Jandreau, 492 F.3d at 1377.  Moreover, the Veteran's statements regarding low back symptoms are in conflict.  At separation he denied having had recurrent back pain, and in his May 2009 claim for benefits he stated his low back disability began in 2006.  Given these statements, any assertion that symptoms began during service and have continued since are afforded no probative weight.  

In summary, the preponderance of the evidence is against a finding that the Veteran's lumbar and cervical spine disorders were caused or aggravated by service, and service connection may not be presumed.  Thus, the claims for service connection are denied.  


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


